Beady, J.:
The judgment of which the order in supplementary proceedings was predicated was recovered on March 6, 1872. In June, of the same year, the judgment debtor .was examined, and a receiver ap*204pointed of all bis property. Tbe affidavit, on wliich tbe order for tbe second examination was obtained, does not disclose tbe previous examination, and makes no mention of any proceeding under it. On tbe contrary, it states that no previous application bad been made for 'tbe order secondly obtained, which, though doubtless true as to that order, was not strictly correct, tbe error arising no doubt from tbe fact that the attorney making the affidavit bad no knowledge of tbe first order.
When it was disclosed upon the return of tbe order that there bad been a prior examination completed, tbe proceeding secondly instituted ivas dismissed, and very properly. It is established as a rule governing these summary applications, that after a judgment creditor has obtained a compílete examination of tbe debtor, be cannot institute another without application on notice, and an affidavit showing some reason for tlie further examination; or, at least, if notice be not necessary, that tbe affidavits shall disclose tbe prior examination, and allege facts which call ipon tbe court in tbe exercise of its discretion to allow another examination to be bad.
Tbe rule is a salutary one, and should be strictly enforced. (Orr's Case, 2 Abb., 457; Goodall v. Demarest, 2 Hilt., 534; Irwin v. Chambers, 40 Superior Ct., 432.)
The order appealed from should be affirmed with $10 costs, and disbursements of the appeal.